enNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification does not use the word correlation/correlator. Although the specification does describe comparator circuits which are used instead of an ADC (i.e., a 1-bit comparator with feedback is effectively a delta-sigma modulator/ADC), no correlation data is mentioned. Related application 15/908,395 also does not mention correlation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002), and further in view of Steenstrup (US 2017/0315235 A1), Rooney (WO 2007/050289 A1), Freeman (US 6,867,720 B1) and Kodama (E.C. Japan, 2008).
Regarding claims 6, Campbell also teaches a method, comprising:
insonifying a volume of fluid with one or a series of sonar pings [claim 1 “A vibratory, time variant, pseudorandom sonar system comprising: first means for converting an electrical signal into a corresponding acoustic signal for injection into a fluid body for reflection by a target;”], wherein the volume of fluid contains zero or more objects [col. 1:10-20 “The pulse is reflected from an object, and received back at the transmitter location.”], wherein at least one of the one or a series of sonar pings has a frequency which changes significantly during the sonar ping [col. 2:25-40 “invention includes a vibrator to generate acoustic waves having amplitudes indicative of the sweep of pseudo random acoustic or ultrasonic signals containing frequencies within the same spectrum as the environment. Such frequencies include the noise spectrum found in the body of water, ship, engine or screw noise spectrum. Echo. waves (acoustic waves reflected from a target) are detected by a plurality of detectors of a detector array, converted to electrical signals which are digitized and compressed using the crosscorrelation technique.”], and wherein the frequency change is neither monotonically increasing nor monotonically decreasing [col. 3:30-45 “Optionally, a noise generator (source) 28 is connected to the digitized random frequency sweep 
one or a series of sonar pings has a pseudo random frequency pattern, wherein the pseudo random frequency pattern is not a uniform frequency nor a monotonically increasing frequency nor a monotonically decreasing frequency [title: pseudorandom sonar system] ).
Campbell as modified by Steenstrup also teaches the method of claim 1, further comprising receiving sonar signals from the at least one of the one or a series of sonar pings reflected from the zero or more objects, the sonar signals wherein the sonar signals are received by a large array of hydrophones [col. 3:55-65 “A hydrophone array 32 consists of at least three noncolinear hydrophones (FIG. 2) for receiving the reflected sonic or ultrasonic signal reflected by the target 30. The hydrophone array may be attached to the ship's hull with each hydrophone positioned as far apart as possible or, it may be towed behind the ship in a non colinear array.”], and wherein each of the large array of hydrophones produces an analog voltage vs time electrical signal [col. 4:1-10 “The combined preamplifier and A/D converter 44 is connected to a section of the memory 24 in which is stored the digitized signals of the three channels during a listening period. The listening time is set by the maximum range selected for target detection.”], wherein the analog voltage vs time electrical signal comprises a first set of raw data points which show the phase [col. 4:35-45 “range to target is determined from the measurement of the elapsed time from time [phi] of the transmitted signal to the time of the first arrival at the hydrophone array”] and the intensity of the sonar signal received by each of the large array of hydrophones [col. 4:1-10 “The combined 
[converting] the first set of raw data points to a second set of raw data points, the second set of raw data points comprising digital representations of the phase of the sonar signals reflected from the zero or more objects and received by each hydrophone in the large array of hydrophones [col. 1:45-55 “To make such system secure, an encoded echo-ranging signal generator was developed which included a digital shift register having binary encoded stages. A digital 50 message encoder has a corresponding number of stages connected to the stages of the digital shift register for setting a predetermined program of zeros and ones in accordance with a selected code….decoder”], wherein the second set of raw data points comprises an n bit number for each hydrophone, and wherein n is a positive integer less than 3 [col. 2:40-50 “The time lapses between the injection of the acoustic wave and receipt of the echo by the plurality of detectors of the detector array provides the time variant signals used for determining bearing and range information.”; col. 4:25-45 describes three hydrophone array with designations i = 1, 2, 3 with coordinates and elapsed times/phases t1, t2, t3 used to compute bearing angle].
It would have been obvious to combine the correlated hydrophone array of Campbell which computes bearing and range, with the phase shift keyed signals of Steenstrup because phase shift keying codes phase with binary representation as in binary or quadrature PSK (Steenstrup) [0054] “phase shifting and/or time delay and summation…two coded signals”; 0106-0107 phase shift keyed (PSK) signal].
Campbell does not explicitly teach … and yet Rooney teaches wherein the pseudo random frequency pattern is chosen from a set of predetermined pseudo random frequency patterns [pg. 16-17 bridging low probability of intercept waveform…pseudo random sequence generator; pg. 
It would have been obvious to combine the hydrophone array of Campbell which computes bearing and range, with the comparison of various pseudo random code for a sonar transmitter array as taught by Rooney so that the modulation code which produces the best correlation result upon subsequent detection may be used.
Campbell does not explicitly teach … and yet Freeman teaches generating correlation data by converting the first set of raw data points to a second set of raw data points [abstract delta-sigma modulator; col. 4:1-5 generates a single bit (+-1 level) delta sigma modulated digital output. T; col. 28:35-45 Additional difference/integration stages and a master/slave comparator will complete the modulator. The apodization function can be accomplished using either a +1,−1,+1,−1 premodulator sequence, as described in the previous section.]; and beamforming, subsequent to generation of the correlation data, the second set of raw data points [fig. 1 shows beamformer immediately following transducer and time gain compensation (TGC)].
It would have been obvious to implement the correlator as taught by Campbell, with the comparator as taught by Freeman because digital correlator built on [comparators] is here called a polarity correlator and is advantageous at very small circuit scales given that an A/D converter is not needed, and the multipliers can be implemented from basic gates (Kodama) [pg. 22, col. 1 Compared to 8- or 12-bit multipliers implemented with combinatorial circuits, the circuit scale is reduced to 1/82 ≈ 1.5% or 1/122 ≈ 0.6%, respectively. In addition, a high sampling frequency can be achieved with relative ease due to the simple circuit configuration.].
Regarding claim 15, Campbell as modified by Rooney teaches the method of claim 6, wherein the criterion is that two reflectors having a determined difference in range are .


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,955,002), Steenstrup (US 2017/0315235 A1), Rooney (WO 2007/050289 A1), Freeman (US 6,867,720 B1) and Kodama (E.C. Japan, 2008) as applied to claim 6 above, and further in view of Nakahira (Inst. Phys., 2004).
Regarding claim 8, Campbell does not explicitly teach…and yet Nakahira teaches the method of claim 6, wherein the criterion is that the convolution of a pseudo random frequency pattern of the insonifying sonar ping with the received sonar signal returns a convolution curve with a peak, wherein the area under the peak is greater than a determined area [abstract “matched filter receiver”; pg. 348, col. 1 “The problem can be solved by the multiple driving approach in which the system automatically changes the signal that drives the transmitter according to the level of environmental noise [7]. This uses a simple threshold comparator as the receiver; however, this can only be adopted for a single-user system.”; sec. 2 pulse compression codes “We have proposed the use of a binary coded frequency shift keyed Table 1. A code set for a four-user system. (BFSK) signal for multiple-user ranging with piezoelectric transducers. The BFSK signal may be written as…”; pg. 348, col. 1 “For the design of a multiple-user code set we use a combination of simulated annealing and hill climbing, to minimize the maximum sidelobe in the autocorrelation as well as the peaks in the cross correlations. Table 1 contains four user system codes generated with the code design algorithm.”; pg. 349, col. 1 “The peak response defines the signal-to-noise ratio of the system. It can be seen from the figures that the quality of the polarity autocorrelation functions 
It would have been obvious to replace modified Campbell’s phase keying, with frequency keying as taught by Nakahira so that auto-/cross-correlation or in other words “matching” between known transmitted and noise corrupted received signals may be increased and hence peak response signal-to-noise ratio may be improved.
Regarding claim 9, Campbell does not explicitly teach … and yet Nakahira teaches the method of claim 7, wherein one criterion is that the convolution curve returned by convolving sent out signals of one member of the set of chosen frequency patterns with received signals of another member of the same set has no peaks wherein the area under the peak is greater than a determined area [similar to claim 8, additionally pg. 349, col. 2 describes reducing cross correlation between two user codes with choice of integration time which avoids cross talk as mentioned in abstract].
Regarding claim 10, Campbell as modified also teaches the method of claim 9, wherein step a) further comprises; insonifying the volume of fluid with at least two sonar pings, wherein the patterns of each of the at least two sonar pings are different patterns chosen from the set of pseudo random frequency patterns, and wherein the at least two sonar pings are sent out at such a time that reflected sonar signals from the at least two sonar pings arrive as overlapping signals at an array detector for detecting sonar signals [col. 1:50-68 “A digital 50 message encoder has a corresponding number of stages connected to the stages of the digital shift register for setting a predetermined program of zeros and ones in accordance with a selected code. A shift pulse generator is provided to timely shift the shift register. An anti-coincidence circuit has a pair of inputs connected, respectively, to a predetermined stage and output of the digital shift register. The .

Response to Arguments
Applicant’s arguments, see pgs. 4, filed 9/2, with respect to the rejection(s) of claim(s) 6 under 35 USC 103 have been fully considered and are persuasive in combination with amendment. However, upon further consideration, a new ground(s) of rejection is made in view of Freeman (US 6,867,720 B1) and Kodama (E.C. Japan, 2008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645